Wcl           ...^                        JjiLPHRiMfc.NI                    Ul       UlilMlNfJL              JUL.TIUL                                       ■ i-l- i-J
                                                                 IN        i OH               -i ..-.. . . ■ -■          i.t, in                                                So: -LI :bl
. ij L J 11 .            *-' 1 £- DOC. i 1^                                                                   BJ LL           ulli'Iui IE              INlJlGEN"!               D'l t;
.,    , _ .            RljDHF* i t, JDI IN           SH                                                                        b    Pfc-RluJj ;

r'Ktv lUUb i OL.J                               BE Kb:
, LJF HfcWI i,,-lL:                                   3. feifl    I U'l HULU                  RITI                                 a. bk-j   ^,'i Mi     101         UL1    .
bill'i11 -.i-r.                                     bl. 4t.      lji'J i i i HVb              -■■ il.                         _ -,■ j. b i   ofl .ii    .-i' ■.-■>   L ti   .
FlUh in                i libi ii-..' .    BHLHNiJL        , LJ , ML      Di h'UbJ i b                                           ibHu.a"(          BHLflNUL            ru I M
I... . .       .1 _l            1 /'ti. L.                            1_^J- ■..'■:-■                        .. ■....' i -r             j i W. l. /                                :b. 49
.,_, i*,                        1^5. £ <                               65. ---■                             !_'_-,.,                   1 T...I. u_ /                               a. ^ .-■

11/ 14                          lal. b4                               1$, =13                               liiti,   .    .            .l r.y. --i

     ,..,:., bS                               IDLE                              IULU          ULSLRII-1 I 1UN




bTHTE                  01     li_*H                                     /^f^
DN              [HIS         iML     Jl UflV U,                                                         Lhh .Hi   Illf-il [Hila UU^UIntl i i It) H                                            'RUt,
COmPLL lt£, hND                          UNHLTLKLD         COPY          PlHpE          B'i             ut: INF0RMH1 ION UOiSlrtlnlEiD LH I'Ht
LuMPUTtR                      Lh'i HBRbb          RLbflRDINU              rhb          Df I             m      b     HUUOUim i .             NP    bib:
PI         l      HLlP        PI 3       &.NU   HWIER      NLX1           IDC                           :                              PH     biU      NUNBLU:




                                                                                                                                                                     9 ,           m
                                                                                                                                                                                              i        i



                                                                                                                                                                                  CO     — -.
                                                                                                                                                                                          .on
                                                                                                                                                                                                  ..       .,




                                                                                                                                                                                  o